Citation Nr: 1821966	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-15 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for anxiety reaction as manifestations of an undiagnosed illness due to Gulf War hazards. 

2. Whether new and material evidence has been received to reopen a claim for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as manifestations of an undiagnosed illness due to Gulf War hazards.

4. Entitlement to service connection for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards.

5. Entitlement to service connection for fatigue as manifestations of an undiagnosed illness due to Gulf War hazards. 

6. Entitlement to service connection for Irritable Bowel Syndrome (IBS) as manifestations of an undiagnosed illness due to Gulf War hazards.

7. Entitlement to service connection for Carpal Tunnel Syndrome (CTS) of the left upper extremity.

8. Entitlement to service connection for CTS of the right upper extremity.

9. Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) from July 2011, November 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for anxiety reaction and skin rash were previously denied in December 1997 and August 2006.  The Veteran filed a claim to reopen the issue of entitlement to service connection for skin rash in September 2010.  She also filed a claim for PTSD in September 2010.  In July 2011, the RO denied reopening the claims for an anxiety reaction and a skin rash on the basis that the Veteran did not submit any evidence showing that her condition was incurred in or aggravated by military service.  In the July 2011 decision, the RO also denied the Veteran's claim for entitlement to PTSD.  As PTSD is an anxiety disorder, the Board finds that the Veteran's claim for entitlement to PTSD is essentially a request to reopen her claim for anxiety reaction and the issue has therefore been expanded and recharacterized on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In May 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD as manifestations of an undiagnosed illness due to Gulf War hazards; entitlement to service connection for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards; entitlement to service connection for CTS of the left upper extremity; entitlement to service connection for CTS of the right upper extremity; and entitlement to service connection for high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. In an August 2006 rating decision, the RO denied the claim for entitlement to service connection for anxiety reaction.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's August 2006 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for anxiety reaction and raises a reasonable possibility of substantiating the claim.

3. In an August 2006 rating decision, the RO denied the claim for entitlement to service connection for skin rash.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4. Additional evidence received since the RO's August 2006 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for skin rash and raises a reasonable possibility of substantiating the claim.

5. The Veteran served in the Southwest Asia theater of operations during the Gulf War from September 1990 to May 1991.

6. The evidence of record shows that the Veteran exhibits objective indicators of fatigue as manifestations of an undiagnosed illness that has resulted from her exposure to Gulf War hazards.

7. The evidence of record shows that the Veteran exhibits objective indicators of a functional gastrointestinal disorder, diagnosed as IBS, as manifestations of an undiagnosed illness that has resulted from exposure to Gulf War hazards.




CONCLUSIONS OF LAW

1. The August 2006 rating decision is final as to the claim for entitlement to service connection for anxiety reaction.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for anxiety reaction. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The August 2006 rating decision is final as to the claim for entitlement to service connection for skin rash.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

4. New and material evidence has been presented to reopen the claim for entitlement to service connection for skin rash. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The criteria for establishing entitlement to service connection for a qualifying chronic disability manifested by fatigue due to an undiagnosed illness are met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017). 

6. The criteria for establishing entitlement to service connection for a qualifying chronic disability manifested by a functional gastrointestinal disorder diagnosed as IBS are met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate her claims.  Furthermore, the Veteran was informed of her and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.



A. Anxiety Reaction

In September 1995, the Veteran filed a claim for confusion, stress, sleepless nights, and loss of memory due to an undiagnosed illness, which the RO denied in a December 1997 decision on the basis that there was a known clinical diagnosis of adjustment reaction.  The claim was also denied on a direct basis because there was nothing shown in service.  In January 2006, the Veteran requested to reopen her claim for confusion, stress, sleepless nights, and loss of memory due to an undiagnosed illness.  The RO reopened the claim in an August 2006 decision and denied it based on the evidence not showing that this condition was incurred in or aggravated by military service.  Relevant evidence of record at the time of the RO's August 2006 decision included post-service treatment records showing a diagnosis for adjustment reaction in October 1993, a VA mental disorders examination showing no psychiatric diagnosis, and a statement from the Veteran's mother in October 1996 describing the Veteran's symptoms of seeming like she is off in space.

In September 2010, the Veteran filed a claim for entitlement to service connection for PTSD as a result of her service in the Gulf War.  The Veteran was provided with a VA initial evaluation for PTSD examination in June 2011 which showed that the Veteran did not meet the criteria for a PTSD diagnosis.  In May 2014, the Veteran submitted an article by the VA that stated that Gulf War Veterans are three times more likely to have chronic multi-symptom illness (CMI) compared to non-deployed Gulf War-era Veterans.  The article noted that some of the symptoms of CMI include problems with concentration, sleep disturbances, and mood changes.  This article was not of record at the time of the RO's decision in August 2006; thus, it is new.  Furthermore, this evidence is material because it bears directly on the nexus element and suggests that the Veteran's symptoms of confusion, stress, sleepless nights, and memory loss may be related to her military service.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for anxiety reaction is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

B. Skin Rash

In September 1995, the Veteran filed a claim for a rash due to an undiagnosed illness, which the RO denied in a December 1997 decision on the basis that there was not enough evidence to show that this condition persisted for a period of six months at a compensable degree following the Veteran's return from the Gulf theater.  The claim was also denied on a direct basis because a chronic skin rash was not shown in service treatment records.

In January 2006, the Veteran requested to reopen her claim for skin rash due to an undiagnosed illness.  The RO reopened the claim in an August 2006 decision and denied it based on the evidence not showing that this condition was incurred in or aggravated by military service.  Relevant evidence of record at the time of the RO's August 2006 decision included post-service treatment records with complaints of a rash in February 1994, complaints of a rash in September 1994 with a diagnosis of probable irritant contact dermatitis, a VA examination in October 1995 documenting a history of rash, complaints of a rash on both arms and face diagnosed as heat rash in April 1997, and complaints of a rash in May 1999 with a diagnosis of dermatitis. 

In September 2010, the Veteran requested to reopen her claim for a skin rash as a result of her service in the Gulf War.  The Veteran was provided with a VA Gulf War examination in May 2011 which showed no evidence of dermatitis.  In March 2013, the Veteran submitted a statement claiming that her rash comes and goes at any given time.  With the statement, the Veteran submitted a picture of a rash on her arm taken in June 2011.  Additionally, as noted above, the Veteran submitted an article by the VA regarding Gulf War Veterans and CMIs.  The article noted that some of the symptoms of CMI include skin rashes.  The picture of the Veteran's skin rash and the article regarding CMI symptoms were not of record at the time of the RO's decision in August 2006; thus, they are new.  Furthermore, the evidence is material because the picture of the rash suggests that the Veteran's skin condition has persisted for a period of more than 6 months at a compensable degree following her return from the Gulf theater.  Additionally, the VA article bears directly on the nexus element for direct service connection and suggests that the Veteran's symptoms of a skin rash may be related to her military service.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for skin rash is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110 (2012); 38 C.F.R. 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Compensation may be paid to a Persian Gulf War Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  38 U.S.C. § 1117 (a)(1)(2012); 38 C.F.R. § 3.317 (a)(2017).

A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii)(2017).  In the case of claims based on undiagnosed illness under 38 U.S.C. §1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness, such as joint pain.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without the conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii)(2017).

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2017).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

A. Fatigue

The Veteran's service treatment records do not contain any signs or symptoms of fatigue.

The Veteran's post-service treatment records include VA treatment records showing the Veteran reported problems with fatigue in September 1993.

In an April 1994 report of medical history, the Veteran reported dizziness or fainting spells.

In an October 1996 statement, the Veteran's mother reported that ever since the Veteran came home from service, she has been showing signs of fatigue.

The Veteran was provided with a VA Gulf War examination in May 2011.  The Veteran reported problems with fatigue which started several years ago.  She stated that she feels sluggish on a constant basis.  The VA examiner provided a diagnosis of fatigue with unknown etiology and opined that it is less likely than not a symptom or condition related to her service in the Gulf War.  The examiner was unable to create a nexus between these symptoms/conditions and her previous Gulf War service.

The Veteran submitted a statement in March 2013 noting that she always feels fatigued with no energy.  She reported that she was exposed to chemicals while in Saudi Arabia because of where she was located, and a couple of times the ground shook and she had to put on a gas mask.

The Veteran contends that she suffers from fatigue, which she asserts is a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness resulting from her exposure to Gulf War hazards.

The Board finds that the Veteran and her mother are competent and credible to report fatigue as objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  See 38 C.F.R. 3.317(a)(1)(i).

The Veteran has consistently stated that her fatigue started after her return from service and has continued ever since.  VA treatment records showing multiple complaints of fatigue and a diagnosis of fatigue with an unknown etiology at the May 2011VA examination also support the contentions of the Veteran.  Although the May 2011 VA examiner provided a negative nexus regarding her symptoms and her service in the Gulf War, the Board does not find it to be probative because it was not supported by an adequate rationale.  Crucially, the VA examiner provided a diagnosis of fatigue of unknown etiology.  The Board finds that the evidence of record shows adequate documentation of the Veteran's contentions and her symptoms fall within the definition of a qualifying chronic disability per 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the Board finds that the Veteran's complaints of fatigue are consistent with an illness of unknown etiology.

In sum, the Veteran qualifies as a Persian Gulf Veteran and has presented with symptoms of fatigue that have not been attributed to a known clinical diagnosis, and that have persisted for more than six months.  This symptomatology was first manifest during the period shortly following the Veteran's service in the Southwest Asia theater of operations.  Therefore, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fatigue is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.
B. IBS

The Veteran's service treatment records show that she was treated for nausea and cramps in January 1991.  Abdominal tenderness was noted.  In April 1991, the Veteran reported lower abdominal discomfort and urinary frequency.  An assessment of a UTI was provided.

The Veteran's post-service treatment records include a VA Gulf War examination in May 2011.  The Veteran reported that she began having a cramping sensation and constipation in the 1990s.  She reported abdominal bloating and increased flatus.  The VA examiner provided a diagnosis of IBS and opined that it is less likely than not a symptom or condition related to her service in the Gulf War.  The examiner was unable to create a nexus between these symptoms/conditions and her previous Gulf War service.

The Veteran's VA treatment records indicate IBS as an active problem.

At the May 2017 Board hearing, the Veteran testified that she had stomach cramps, nausea, dizziness and constipation in service.  She claims the MREs did not agree with her.  She reported that she has had gastrointestinal issues since service.

The Veteran has a present diagnosis of IBS.  As such, the remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  See 38 C.F.R. 3.317(a)(1)(i).

The Veteran reported abdominal tenderness in service and has reported symptoms of IBS since service.  The Board finds that the Veteran is competent and credible to report symptoms of a gastrointestinal disorder.  The May 2011 VA examiner provided a diagnosis for IBS, and although a negative nexus was provided, the Board does not find it to be probative because it was not supported by an adequate rationale.  Additionally, the Board finds that the evidence of record shows that the Veteran's symptoms fall within the definition of a qualifying chronic disability in the form of a functional gastrointestinal disorder per 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  Accordingly, the Board finds that the Veteran's diagnosis falls within the definition of a functional gastrointestinal disorder.

In sum, the Veteran qualifies as a Persian Gulf Veteran and has a diagnosis for IBS.  This symptomatology was first manifest during the Veteran's service in Southwest Asia theater of operations or shortly thereafter.  Therefore, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fatigue is warranted as due to a medically unexplained CMI in the form of a functional gastrointestinal disorder diagnosed as IBS pursuant to 38 C.F.R. § 3.317.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for anxiety reaction as manifestations of an undiagnosed illness due to Gulf War hazards is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards is reopened; the appeal is granted to this extent only.

Entitlement to service connection for fatigue as manifestations of an undiagnosed illness due to Gulf War hazards is granted.

Entitlement to service connection for IBS as manifestations of a chronic multisymptom illness due to Gulf War hazards is granted.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, as manifestations of an undiagnosed illness due to Gulf War hazards; entitlement to service connection for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards; entitlement to service connection for CTS of the left upper extremity; entitlement to service connection for CTS of the right upper extremity; and entitlement to service connection for high blood pressure.

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD, as manifestations of an undiagnosed illness due to Gulf War hazards, the Veteran has reported symptoms of irritability, hypervigilance, nightmares, confusion, crying uncontrollably, wanting to be alone, and problems with her memory.  As mentioned above, the Veteran submitted an article by the VA in May 2014 stating that Gulf War Veterans are three times more likely to have chronic multi-symptom illness (CMI) compared to non-deployed Gulf War-era Veterans.  The article noted that some of the symptoms of CMI include problems with concentration, sleep disturbances, and mood changes.  A VA mental disorders examination from November 1995 showed that the Veteran did not have a psychiatric diagnosis.  Additionally, a VA initial evaluation for PTSD examination in June 2011 showed that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  However, the evidence of record shows that the Veteran has been diagnosed with adjustment reaction, insomnia, and depressive disorder NOS.  See VA treatment records from October 1993, May 2011 VA Gulf War examination, and VA active problems list.  As the Veteran is a Persian Gulf Veteran, the Board finds that a VA examination is required in order to establish whether or not she has a diagnosis for a psychiatric condition and whether or not her symptoms noted above are attributed to any such diagnosis.

Regarding the Veteran's claim for entitlement to service connection for skin rash as manifestations of an undiagnosed illness due to Gulf War hazards, the Board finds that an examination is necessary prior to adjudication of the claim.  The Veteran was provided with a VA examination in October 1995 that noted a history of a rash.  In a May 2011 VA Gulf War examination, the examiner found no evidence of dermatitis.  The Veteran's post-service treatment records contain multiple notations regarding a skin rash.  Additionally, the Veteran has submitted a picture of a rash on her arm from June 2011 suggesting that her skin rash has persisted for a period of 6 months or more.  The Veteran also submitted the above noted VA article suggesting a link between Gulf War service and skin rashes.  Accordingly, an examination is required in order to determine whether the Veteran's complaints of a skin rash can be attributed to any known clinical diagnosis and whether or not her symptoms of skin rash can be attributed to any such diagnosis.

In regards to the Veteran's claims for CTS of the bilateral upper extremities, the Veteran claims that her MOS in service as a material storage and handling specialist has caused this condition.  The Veteran's VA treatment records from July 2014 indicate that she has carpal tunnel of the right elbow/wrist.  The Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of her claimed CTS of the bilateral upper extremities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Finally, in regards to the Veteran's claim for entitlement to service connection for high blood pressure, the Veteran claims that she had elevated readings while in service.  Her service treatment records indicate blood pressure readings of 118/84 in October 1990, 122/86 in November 1990, 140/100 in January 1991, and 118/70 in April 1991.  The Veteran also has a current diagnosis for hypertension according to VA treatment records.  As such, the Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of her diagnosed hypertension.  Id.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric conditions.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify whether the Veteran suffers from a psychiatric condition.

ii) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the psychiatric condition that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the diagnoses of adjustment reaction, insomnia, and depressive disorder NOS noted in VA treatment records from October 1993, the May 2011 VA Gulf War examination report, and the VA active problems list, and   the VA article submitted by the Veteran in May 2014 regarding chronic multi-symptom illness (CMI) symptoms.

iii) Please comment on whether the Veteran's symptoms of irritability, hypervigilance, nightmares, confusion, crying uncontrollably, wanting to be alone, and problems with memory can be attributed to any of the diagnosed psychiatric conditions.  If any symptoms do not fall within the purview of a particular diagnosis, please provide an explanation as to why.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

2. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin conditions.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify whether the Veteran suffers from a skin condition.

ii) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the skin condition that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider post-service treatment records that contain notations regarding a skin rash, and the VA article submitted by the Veteran in May 2014 regarding chronic multi-symptom illness (CMI) symptoms.

iii) Please comment on whether the Veteran's multiple reports of a skin rash can be attributed to the diagnosed skin condition, if any.  If any of the reported skin rashes do not fall within the purview of a particular diagnosis, please provide an explanation as to why.

iv) Please comment on whether the evidence of record shows that the Veteran's skin rash has persisted for a period of 6 months or more since her return from the Persian Gulf War.

In responding, the examiner is asked to specifically consider the picture of a rash on the Veteran's arm taken in June 2011.

3. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed carpal tunnel syndrome (CTS) of the bilateral upper extremties.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.

The examiner should address the following:

i) Please identify if the Veteran suffers from CTS of the left upper extremity.

A) If yes, please identify the likely cause of the Veteran's CTS of the left upper extremity.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from CTS of the left upper extremity that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider her MOS as a material storage and handling specialist.

ii) Please identify if the Veteran suffers from CTS of the right upper extremity.

A) If yes, please identify the likely cause of the Veteran's CTS of the right upper extremity.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from CTS of the right upper extremity that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider her MOS as a material storage and handling specialist.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

4. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her diagnosed hypertension.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

i) Please identify the likely cause of the Veteran's hypertension.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from hypertension that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the Veteran's blood pressure readings of 118/84 in October 1990, 122/86 in November 1990, 140/100 in January 1991, and 118/70 in April 1991, while in service.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The AOJ should then readjudicate the issues.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


